Exhibit 10.23
 
SETTLEMENT AGREEMENT AND RELEASE
 
BLAST ENERGY SERVICES, INC.
 
THIS SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
the date of mutual execution by and among Blast Energy Services, Inc., a Texas
corporation (“BLAST” or the “Company”) on one hand, and Trident Partners Ltd
(“Trident”) and Brian Schantz and Edward Flynn (Schantz and Flynn collectively
referred to as the (“Trident Members”) on the other hand.  This Agreement is
entered into with reference to the following facts:
 
R E C I T A L S
 
A.        On November 15, 2010, the Company and Trident entered into a placement
engagement agreement (“Placement Agent Agreement”);
 
B.         In connection with the Placement Agent Agreement, on December 19,
2011 the affiliated broker dealers of Trident, namely Brian Schantz, Edward
Flynn, Brian Frank, and Lewis Mason (collectively the “Allocation Group”) were
issued warrants to purchase One Million Two Hundred Thousand (1,200,000) shares
of Common Stock of the Company at $0.01 per share (the “Warrants”) as
compensation for previous placement agent services under the Placement Agent
Agreement, which may or may not have be received by the Trident Members as
members of the Allocation Group.
 
C.          Differences have arisen between BLAST , the Allocation Group and
Trident, as to what other compensation BLAST owes to Trident and/or the
Allocation Group under the Placement Agent Agreement.
 
E.           BLAST on the one hand, and the Trident Members and Trident on the
other, wish to settle all differences between them which arise out of or which
in any way are connected with or related to fees or compensation payable under
the Placement Agent Agreement.
 
F.           Without acknowledging the validity of BLAST’s, the Allocation
Group’s or Trident’s differences, and in order for BLAST on the one hand, and
the Trident Members and Trident on the other, to settle all differences between
them related to fees payable under the Placement Agent Agreement, and in
consideration of the mutual covenants, agreements and promises set forth in this
Agreement, and other good and valuable consideration, each party to this
Agreement agrees as follows:
 
SETTLEMENT TERMS
 
1. The foregoing Recitals shall be part of this Agreement.
 
2. Effective the date of mutual execution hereof by all parties hereto (the
“Effective Date”), the Placement Agent Agreement is hereby terminated; and shall
no longer any further full force or effect.
 
3. Blast shall, within ten (10) business days after the Effective Date, (i) pay
by wire transfer or check transfer in immediately available funds to Trident the
amount of Ten Thousand Dollars ($10,000), and (ii) reissue the warrants to the
Trident Members as detailed in paragraph 4 below.
 
 
 

--------------------------------------------------------------------------------

 
4. The Trident Members hereby agree that Warrants under the previously Original
Warrant Agreement in the amount of One Hundred and Twenty Thousand each to Brian
Schantz and Edward Flynn is rescinded and hereby amended and restated in its
entirety and attached hereto as Exhibit A and Exhibit B, respectively.
 
5. Upon the consummation of the payment to Trident described in paragraph 3
above, the parties hereby acknowledge that:
 
a. Neither Trident nor the Trident Members shall be entitled to any other future
payments pursuant the Placement Agent Agreement, now or in the future.
 
b. Except for any obligations imposed by this Agreement, each of the Trident
Members, Trident, and BLAST, and, as applicable, each of their respective
agents, successors, predecessors, parent companies, affiliated companies,
related companies, partners, officers, directors, managers, shareholders,
members, representatives, employees, attorneys, insurance companies, assigns and
heirs, and each of them, past and present, hereby release and forever discharge
the other party and each of its respective agents, successors, predecessors,
parent companies, affiliated companies, related companies, partners, officers,
directors, shareholders, representatives, employees, attorneys, insurance
companies, assigns and heirs, and each of them, past and present, with respect
to any and all claims, demands, liabilities, obligations, debts, attorneys’
fees, costs, accounts, actions, or causes of action which the Trident Members,
BLAST or Trident now have, claim to have or at anytime hereafter may have or
claim to have, in law or equity, whether known or unknown, which pertain to or
which arise out of the Placement Agent Agreement.
 
c. As a condition of this Agreement and in furtherance of the release provisions
set forth in this Agreement, the Trident Members, BLAST and Trident expressly
waive any and all rights and benefits conferred upon them by the provisions of
section 1542 of the Civil Code of the State of California with respect to any of
the matters described or set forth in this Agreement.  Section 1542 of the Civil
Code of the State of California states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
d. Except for matters expressly represented or recited in this Agreement, the
facts and law in relation to this matter and the claims released by the terms of
this Agreement may turn out to be different from the facts or law as now known
to each party and/or its agents and/or representatives, including its
counsel.  Each party expressly assumes the risk of the existence of different or
presently unknown facts or law and agrees that this Agreement shall in all
respects be effective and binding as to each party despite the possibility of
the existence of different or new facts or law.
 
 
 

--------------------------------------------------------------------------------

 
e. Each of the parties represents and warrants that it has not heretofore
assigned, transferred or subrogated, or purported to assign, transfer or
subrogate, to any person or entity, any of the claims released in this
Agreement.  Each of the parties agrees that it shall indemnify each of the other
parties, including with respect to any attorneys’ fees and costs, and hold each
of the other parties harmless from and against any claims based on or arising
from any such assignment, transfer or subrogation, or any attempted assignment,
transfer or subrogation, of any of the claims released in this Agreement.
 
f. Each of the parties agrees to execute and deliver to each other party all
necessary documents and to take such additional action as may be necessary or
reasonably required to effectuate the terms, conditions, provisions, and intent
of this Agreement.
 
g. Each party executing this Agreement and/or any other documents related to the
settlement between the parties represents and warrants that he or it has been
duly authorized to execute this Agreement and any such other related documents.
 
For clarification and notwithstanding the foregoing or anything to the contrary
other than as expressed stipulated in paragraph 4 above, all forms of equity
previously issued by BLAST to the Trident Members and/or Trident, or their
successors, assigns or transferees, in connection with services performed under
the Placement Agent Agreement, including but not limited to issuances of stock
and/or unexercised warrants, shall continue to remain outstanding and/or
exercisable in accordance with their respective terms, and remain in full force
and effect.
 
6. Each of the parties acknowledges that it has carefully read this Agreement
and knows and understands the contents and effect of this Agreement, and each of
the parties further acknowledges that it is signing this Agreement based on its
own free act.
 
7. Each of the parties acknowledges that it has been advised to seek legal
counsel in connection with this matter and the provisions and execution of this
Agreement, and each of the parties acknowledges that it either has consulted
with its own legal counsel or has had a full opportunity to consult with its own
legal counsel in connection with the settlement between the parties, the terms,
conditions, and provisions of this Agreement, and the execution of this
Agreement.
 
8. This Agreement has been entered into in the State of California, and all of
the terms, conditions and provisions of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California.
 
9. If any term, condition or provision of this Agreement is held to be invalid,
void or unenforceable, the remaining terms, conditions and provisions of this
Agreement nevertheless shall remain in full force and effect and shall in no way
be affected, impaired or invalidated.
 
10. This Agreement and all of its terms, conditions and provisions shall be
binding upon and shall inure to the benefit of each of the parties and each of
the parties’ respective heirs, successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
11. The prevailing party in any proceeding to enforce the provisions of this
Agreement shall be entitled to recover all costs, including reasonable
attorneys’ fees, from the non-prevailing party.
 
12. This Agreement contains the entire agreement and understanding concerning
the settlement between the parties and replaces any prior negotiations or
agreements between the parties, whether written and/or oral.
 
13. Each of the parties agrees that no particular party or parties to this
Agreement shall be deemed to be the author of this Agreement or any particular
term, provision or condition of this Agreement.  Each of the parties further
agrees that any ambiguities in this Agreement shall be resolved, and the terms,
provisions and conditions of this Agreement shall be construed and interpreted,
without regard to which party or parties may have suggested, drafted, revised,
or otherwise authored this Agreement or any of its particular terms, provisions
or conditions.  Each of the parties further agrees that this Agreement shall be
construed and interpreted as if drafted jointly by all of the parties.
 
14. It is understood that this Agreement is entered into in compromise of
disputed claims and that neither the settlement between the parties nor the
performance of any of the terms, provisions, or conditions of this Agreement
shall be construed or interpreted as an admission of liability on the part of
any of the parties to this Agreement.
 
15. Any disputes arising under this Agreement shall be resolved in accordance
with the laws of the State of Texas in the city of Houston.
 
16. This Agreement may not be changed, altered or modified except in a writing
signed by each of the parties and/or duly authorized representatives of each of
the parties.
 
17. This Agreement may be executed in counterparts, including facsimile
counterparts, and all such executed counterparts, including with facsimile
signatures, together shall constitute one original Agreement which shall be
binding on all of the parties to this Agreement notwithstanding that all of the
parties are not signatory to the original or the same counterparts.
 
18. If the release granted to any released party by any releasing party in this
Agreement is held by a court of competent jurisdiction to be void or
unenforceable, then the release given by that released party to that releasing
party shall also be deemed void and unenforceable.
 


 
[SIGNATURES CONTAINED ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-23.jpg]
 
 
 

--------------------------------------------------------------------------------

 